 Case 1-19-40388-nhl   Doc 24   Filed 02/27/19   Entered 02/27/19 17:01:19




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
In Re:                                     Chapter 11
                                           Case No.: 19-40388
           Sharon Salmon,

                           Debtor
 CERTIFICATION IN OPPOSITION TO MOTION TO DISMISS DEBTOR’S
CHAPTER 11 BANKRUPTCY CASE WITH BAR TO REFILING AND/OR WITH
REQUEST FOR IN REM RELIEF FROM THE AUTOMATIC STAY OR IN THE
    ALTERNATIVE, CONVERT TO ONE UNDER CHAPTER 7 OF THE
                      BANKRUPTCY CODE

NIGEL E. BLACKMAN, ESQ. herein certifies as follows:

  1. I am the attorney for the Debtor, SHARON SALMON, in the
above referenced Chapter 11 case.
  2. I make this certification in opposition to Creditor’s
THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK, AS
TRUSTEE(CWALT 2004-13CB) (“Creditor”) by and through its loan
servicer, Bayview Loan Servicing, LLC(“Bayview”)’s motion
seeking the relief for an Order (a) Dismissing the Chapter 11
case with prejudice; (b) Granting creditor in rem relief from
the automatic stay under § 362 (d)(4) for a 2 year period,
(c) Dismissing the Chapter 11 Case with a two year bar to
refiling under §109(g), (d) Alternatively, that the court
convert this case to a chapter 7 and (e) for such other and
further relief as this court deems just and proper.”
                          FACTUAL BACKGROUND
             The First and Second Bankruptcy Filing
  1. The debtor filed her first and second bankruptcy on
September 28, 2017 and February 2, 2018 respectively, with
the advice and guidance of a close friend, both of which were
under Chapter 7.
 Case 1-19-40388-nhl    Doc 24   Filed 02/27/19    Entered 02/27/19 17:01:19




  2. This friend mis-guided her upon the thesis that the
bankruptcy would be able to solve the financial issues she
was being plagued by and she therefore voluntarily filed.
  3. However,     being    unaware     of    the       necessary    steps    to
continue and to ensure a proper discharge of the bankruptcy,
after several days during which she ignorantly did not file
the necessary accompanying documentation, her bankruptcy was
dismissed.
  4. After a failed second attempt, the debtor decided that
she   should   get     professional    help       in   order   to   cure    her
financial dilemmas through bankruptcy.
                       The Third Bankruptcy Filing
  5. On March 8, 2018 the debtor, upon an attorney’s advice
once again filed bankruptcy but this time under a Chapter 13.
  6. The debtor filed Pro Se with the understanding that her
attorney would make all the necessary appearances and file
all necessary applications.
  7. The first appearance was set on May 22, 2018 for a Motion
to Confirm Termination or Absence of Stay. The attorney
prepared opposition to the Motion for the debtor and she filed
same Pro se.
  8. On the day of the hearing, to the debtor’s understanding,
the attorney was expected to be present to appear on her
behalf. To her shock and surprise, no appearance was made by
the   attorney.      Furthermore,      the    debtor’s      hired    attorney
failed to appear at the scheduled 341 hearing.
  9. As such, having filed no additional documents and having
no representation at the first hearing wherein the Motion was
granted to terminate the Automatic Stay, the confirmation was
Marked off and the case dismissed.
  10.      Desperately in need of any help, the debtor was
referred to her present attorneys just a day before the sale
 Case 1-19-40388-nhl      Doc 24    Filed 02/27/19    Entered 02/27/19 17:01:19




another one of her properties, known as 68-15 ALMEDA AVENUE,
FAR ROCKAWAY, NY.

                       The Fourth Bankruptcy Filing

  11.      On August 24th, 2018, this office, willing to help
the desperate woman, put everything necessary in place and
filed.
  12.      On    the     date      of    filing,     The       court    listed    the
deficiencies     as     follows:        ‘Set    Copies      of    pay    statements
received from any employer due by 10/11/2018. Chapter 11
Statement of Your Current Monthly Income Form 122B due by
10/11/2018. Pre-Petition Statement Pursuant to E.D.N.Y. LBR
2017-1   due    by     10/11/2018.        Schedule        A/B    due    10/11/2018.
Schedule   C     due    10/11/2018.        Schedule        D     due    10/11/2018.
Schedule   E/F    due     10/11/2018.          Schedule     G    due    10/11/2018.
Schedule   H     due    10/11/2018.        Schedule        I     due    10/11/2018.
Schedule J due 10/11/2018. Statement of Financial Affairs for
Individuals Filing for Bankruptcy Form 107 due 10/11/2018.’
  13.      All these documents were uploaded on the court’s
docket before October 11, 2018 except for the Prepetition
Statement pursuant to LBR 2017-1 which was prepared but failed
to be uploaded upon the court’s docket.
  14.      It is therefore posited that the debtor exhibited
good faith in this matter and did not intentionally and
willfully fail to abide by the rules of this court.
                                The Fifth Filing
  15.      The Debtor has been in the personal business of
accumulating     real     estate        holdings     in    preparation      and    in
anticipation of her retirement as she has no pension or saving
to rely upon as a financial cushion.                      She has invested all
her money over the years into real estate.
 Case 1-19-40388-nhl   Doc 24   Filed 02/27/19   Entered 02/27/19 17:01:19




  16.      The debtor is currently in possession of thirteen
(13) properties. They are listed as follows;
  1. 100-27 196th Street, Hollis, NY, 11432
  2. 68-15 Almeda Avenue, Far Rockaway, NY, 11692***
  3. 113-12 200th Street, St Albans, NY 11412
  4. 105-12 1189th Street, St Albans, NY, 11412
  5. 114-49 175TH Place, Jamaica NY, 11434
  6. 241-12 147th Avenue, Rosedale, NY, 11422
  7. 403 E 29th Street, Brooklyn, NY, 11226
  8. 11150 Promenade, Detroit, MF, 48213
  9. 14151 Freeland, Detroit, MI 48227
  10.      18628 Buffalo Ave, Detroit, MI 48234
  11.      19266 Cameron Ave, Detroit, MI 48203
  12.      15330 Snowden Ave, Detroit, MI 48227
  13.      14895 Monte Vista Ave, Detroit, MI 48238


  14.      Upon information and belief, many of the listed
properties that were purchased are free and clear of liens
and some listing property values in excess of $900,000.00.
  15.      The Detroit properties listed above were purchased
as investment properties and were paid for in cash.               They are
free and clear of any liens and it is estimated may carry not
only rental value, but at liquidation may carry sale values
in excess of $100,000.00 in cash.
  16.      The   properties      are    all      investment    multi-unit
properties that are either vacant or have tenants contained
therein some of which, are in the process of being evicted in
order to vacate the properties to be re-leased to viable
leaseholders.
  17.      The issue that has brought the debtor to this stage
of bankruptcy filing is the fact that she had all of her
properties occupied by section 8 tenants that she believed
 Case 1-19-40388-nhl    Doc 24   Filed 02/27/19    Entered 02/27/19 17:01:19




she   would    have   been    paid   by   the     city   of    New    York    for
occupation of the properties; however, this has not worked
out and she has sought to spend large sums of money in a
series of eviction proceedings trying to evict the tenants.
  18.         Within this Chapter 11 filing, the Creditor shall
begin receiving monthly mortgage payments commencing on March
1, 2019 from income from rentals from the Brooklyn property
known as 403 East 29th Street, Brooklyn, NY, which upon
information and relief each unit shall be rentable between
$1,800.00 to $2,200.00 monthly.             Alternatively, some other
properties including her primary residence has two rentable
units about to be rented and may yield amounts in excess of
the monthly mortgage payments.
  19.         Once insurance payments and all other payments are
reinstated,     which   the    debtor     has   already       ensured    of   as
presented to the U.S. Trustee before the IDI meeting which
took place on February 14th, 2019, the Debtor should have
provided creditor with all adequate assurances it requires to
reinstate its loan.
  20.         We posit before the court that the property listed
above   will    adequately     ensure     the   offset    of    the     current
financial debts the debtor may have accrued.
  21.         We beg the court not to hasten to the errors made
in the past by a desperate debtor who sought financial help
through any means necessary but to currently focus on the
assets which are in her possession which will ensure the
financial relief of one of its citizens.
  22.         Currently allowing the sale of any property of this
estate will not be in the interest of the debtor or any
creditor to which she may owe.
  23.         Debtor has a high probability of success in that it
already has a series of at least 7 units that are free and
 Case 1-19-40388-nhl    Doc 24    Filed 02/27/19    Entered 02/27/19 17:01:19




clear for leasing at prime rental rates throughout the city;
however simply needs space and time to set up a reorganization
and restructuring plan.
      CREDITORS DO NOT HAVE CAUSE TO DISMISS DEBTOR’S CHAPTER
                                   11 CASE
  24.         The debtor has at no time exhibited bad faith in
filing    these    bankruptcy      matters.        She   is   a   victim    of
circumstance and misinformation as is clearly outlined above.
  25.         In re Elmwood Dev. Co., 964 F.2d 508, 1992 U.S.
App. LEXIS 15190, Bankr. L. Rep. (CCH) P74,769, 23 Bankr. Ct.
Dec. 253, POLITZ, Chief Judge highlighted that, ‘Lack of good
faith in the filing of a Chapter 11 bankruptcy petition
constitutes cause for dismissal under 11 U.S.C. § 1112(b).
The    good   faith    standard    protects        the   integrity    of   the
bankruptcy courts and prohibits a debtor's misuse of the
process where the overriding motive is to delay creditors
without any possible benefit, or to achieve a reprehensible
purpose through manipulation of the bankruptcy laws.’
  26.         Of the four times that Miss Salmon unsuccessfully
filed bankruptcy, only two times was any of her properties in
jeopardy of being sold. Within the creditor’s Motion to
Dismiss, the Attorney would have the court believe that Miss
Salmon willfully unsuccessfully filed these bankruptcies in
order to solely evade the sale of her properties which is a
completely bogus accusation even as at the time of this
Chapter 11 filing no property was in danger of being sold.
Nor did the office that filed this Motion to Dismiss have any
foreclosure action pursuant to the filing of any of Miss
Salmon’s Bankruptcies within the last two years.
  27.         In consistent with this citation the case In re
Gucci, 174 B.R. 401, 1994 Bankr. LEXIS 1656, 32 Collier Bankr.
Cas. 2d (MB) 191, 26 Bankr. Ct. Dec. 180 also highlighted ‘11
 Case 1-19-40388-nhl   Doc 24   Filed 02/27/19    Entered 02/27/19 17:01:19




U.S.C.S. § 1112(b) and its associated "good faith" doctrine
are primarily concerned with the underlying question whether
reorganization is the proper course of action in a particular
debtor's case. On that score, dismissal of a Chapter 11
petition--like    dismissal     of   any    lawsuit--is       not    imposed
principally as a sanction for bad intentions or obstreperous
behavior.     Instead,     dismissal        flows     from     the     legal
determination the debtor is not entitled to the remedy it
seeks.’
  28.       We   herein   posit    that    this     debtor    is    entirely
entitled    to   the   relief     offered     under     the   Chapter     11
bankruptcy.
  29.       As outlined above the debtor is in the possession
of thirteen properties which under a reorganization plan
would allow the debtor to make all necessary payments and
offset all debts to the creditors owed within this bankruptcy.
  30.       With a proper plan and guidance from the federal
court this creditor and all other creditors put forth within
this bankruptcy filing would be sure to have all debts covered
with the proper usage of the debtor’s properties. This filing
was made in good faith and should not be dismissed by the
misguided attempts of the creditors, THE BANK OF NEW YORK
MELLON FKA THE BANK OF NEW YORK, AS TRUSTEE(CWALT 2004-13CB)
(“Creditor”) by and through its loan servicer, Bayview Loan
Servicing, LLC(“Bayview”) Attorneys.
  31.       The Movant has listed the following case which is
claimed to be almost exactly similar to the circumstances of
this matter, “The Court in C-TC 9th Ave. Partnership set forth
the factors that tended to establish that the debtor in that
case did not have a valid reorganizational purpose: (1) the
debtor has only one asset; (2) the debtor has few unsecured
creditors whose claims are small in relation to those of the
 Case 1-19-40388-nhl        Doc 24     Filed 02/27/19     Entered 02/27/19 17:01:19




secured creditors; (3) the debtor's one asset is the subject
of a foreclosure action as a result of arrearages or default
on the debt; (4) the debtor's financial condition is, in
essence, a two party dispute between the debtor and secured
creditors     which        can    be     resolved        in    the   pending       state
foreclosure action; (5) the timing of the debtor's filing
evidences an intent to delay or frustrate the legitimate
efforts of the debtor's secured creditors to enforce their
rights; (6) the debtor has little or no cash flow; (7) the
debtor can't meet current expenses including the payment of
personal property and real estate taxes; and (8) the debtor
has no employees. In re C-TC 9th Ave. Partnership, 113 F.3d
1304 (2d Cir. 1997); In re 652 W.160th LLC, 330 B.R. 455, 462
(Bankr. S.D.N.Y. 2005).”
  32.         The Movant’s Attorney is clearly oblivious to the
circumstances        of    this    case.      The    debtor       has     interest    in
THIRTEEN different properties/assets which were each outlined
on the debtor’s schedules and will wonderfully aid in her
reorganization.           There    are      nine    listed       unsecured     debtors
listed   on    the    debtor’s         20    Largest          Unsecured    creditor’s
document filed for some time on the court’s docket; Of the
Thirteen properties the majority are unencumbered with debt
and can secure tenants which would help to offset the debts
held by the debtor; also at the time of the Chapter 11 filing
there was no property of the debtor in danger of being
foreclosed upon and was filed by her attorney’s office as
seen in the best interest of the debtor.
  33.         The    debtor       currently        has   five     tenants     on    four
properties and continues to acquire tenants in order to ensure
cash flow to offset the debts she currently holds.
 Case 1-19-40388-nhl   Doc 24   Filed 02/27/19   Entered 02/27/19 17:01:19




  34.      This matter is entirely different to that outlined
by the Movant’s attorneys and should not be prematurely
dismissed or converted by the court.
                   DEBTOR HAS CURED DEFICIENCIES
  35.      The Movants claim that the debtor has failed to
meet the deadlines of the court and therefore this matter
should be dismissed in accordance with U.S.C. §1112(b)(4)(E)
and (F).
  36.      This statement or complaint is clearly misguided.
  37.      On the date of filing the court issued a Notice of
Deficiency issuing deadlines to each document.
  38.      To date each document was filed in accordance with
the deadline attached by the court. The debtor currently has
no outstanding documents to be filed with the court.
  39.      The   IDI   Meeting    was    successfully      completed     on
February 14th, 2019 and the necessary documentation were sent
to the office of U.S. Trustee as requested.
  40.      The 341 hearing was recently adjourned the to March
6th, 2019 as agreed with the Debtor’s Attorney and the office
of the U.S. Trustee.
                            AUTOMATIC STAY
  41. The debtor is not contesting that the Automatic Stay
is currently no longer in effect.
  42. The aim of this bankruptcy filing is the ensure the
proper reorganization of the debtor’s financial assets in
order to offset as many liabilities as she can at this
time.
  43. While there may have been multiple filings the debtor
did not complete these acts in bad faith.
  44. As exhibited above, the debtor is a victim of
unfortunate circumstances and misinformation.
 Case 1-19-40388-nhl   Doc 24   Filed 02/27/19   Entered 02/27/19 17:01:19




  45. We therefore herein beg the court to not allow the
debtor to once again suffer from these actions. This matter
was filed in good faith after a proper evaluation of the
debtor’s assets.
  46. The Movants are misguided and uninformed as to the
circumstances of the debtor as seen within their Motion to
Dismiss as this filing will ensure the proper offset of any
debts owed to them.
   DISMISSAL NOR CONVERSION IS IN THE BEST INTEREST OF THE
                       DEBTORS OR THE CREDITORS
  47. The creditors contend that if this case is dismissed
or converted that the creditors and the debtor will suffer
irreparable damage which could have been absolved through
this Chapter 11 bankruptcy.
  48. Once    again,   as   outlined    within     her   statements     and
schedules the debtor has accumulated assets over the years
which would greatly help to offset all amounts owed to the
creditors and the creation of a reorganization plan will
ensure the proper offset of these debts.
  49. The case of Clear Blue Water, LLC v. Oyster Bay Mgmt.
Co., LLC, 476 B.R. 60, 2012 U.S. Dist. LEXIS 73529, 2012 WL
1918434 posits,’ When a motion is filed to dismiss a case for
cause, the moving party carries the burden of demonstrating
that such cause exists by a preponderance of the evidence.
However, if the issue is whether the bankruptcy petition was
filed in good faith, the burden shifts to the debtor to
demonstrate that the petition was filed in good faith.’
  50. The Movant has failed to establish that the debtor has
filed this petition in bad faith and there is cause to dismiss
the current Chapter 11 matter.
   51.       The causes as highlighted by the Movant are: (1)
multiple filings, In re Elmwood Dev. Co., 964 F.2d 508, 1992
 Case 1-19-40388-nhl   Doc 24   Filed 02/27/19   Entered 02/27/19 17:01:19




U.S. App. LEXIS 15190, Bankr. L. Rep. (CCH) P74,769, 23 Bankr.
Ct. Dec. 253, it was clearly established that,’ The mere fact
that a debtor has previously petitioned for bankruptcy relief
does not render a subsequent Chapter 11 petition per se
invalid’.
   52.      (2) Bad Faith, In re Sgl Carbon Corp., 233 B.R.
285, 1999 U.S. Dist. LEXIS 6588, 1999-2 Trade Cas. (CCH)
P72,716, 42 Collier Bankr. Cas. 2d (MB) 623, it states ‘a
Chapter 11 petition is filed in good faith if there is an
arguable relation between the proposed reorganization and the
purposes of Chapter 11. The purpose of a Chapter 11 case is
to restructure a business's finances so that it may continue
to operate, provide its employees with jobs, pay its creditors
and produce a return for its stockholders.’ The debtor has a
plan for reorganization which will continue to fulfill the
purpose of a Chapter 11 filing. It is the best way forward
under her circumstances as she has invested in a large amount
of properties which can help to alleviate her financial
difficulties and a Chapter 7 will not be able to administer
as needed in the debtor’s circumstances.
   53.      (3) Failure to Cure Deficiencies; each deficiency
as outlined by the court as been cured to date. The debtor’s
bankruptcy has so far gone forward smoothly. The IDI meeting
was completed successfully with the U.S. Trustee’s Office and
the requested documents were sent over as well. The 341
hearing has since been adjourned to March 6th, 2019 and there
are no outstanding documents which may prevent the Chapter 11
Trustee from moving forward with this debtor’s matter. A
reorganization plan is currently being put together by the
debtor’s Office and the deadline has been set for some time
in May by the court. There is no reason for the court to
 Case 1-19-40388-nhl    Doc 24   Filed 02/27/19   Entered 02/27/19 17:01:19




believe that this case is in any way prevented from moving
forward smoothly.
   54.     There   is    no   reason    why   the    court    should   feel
compelled to dismiss or convert the debtor’s Chapter 11 case
as it is the best avenue to take both for the debtor and her
creditors at this time.


   Dated: February 26th, 2019




                                          __________________________
                                          BLACKMAN & MELVILLE, P.C.
                                       By: Nigel E. Blackman, Esq.
                                             11 Broadway, Suite 615
                                                 New York, NY 10004
